Citation Nr: 0433163	
Decision Date: 12/15/04    Archive Date: 12/21/04

DOCKET NO.  03-18 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for degenerative disc 
disease (DDD) of the cervical spine.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel





INTRODUCTION

The appellant had active service from June 1973 to April 
1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2001 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii.  The RO denied entitlement to service 
connection for DDD of the cervical spine.


FINDINGS OF FACT

1.  Service medical records show complaints of neck pain of 
unknown etiology on two occasions in service.  X-rays were 
negative.  On discharge, the clinical evaluation of the 
veteran's spine was normal.  

2.  There is no competent medical evidence of record relating 
the appellant's current degenerative disc disease of the 
cervical spine to any disease or injury which occurred during 
active military service, or indicating that he had an organic 
disease of the nervous system to a compensable degree during 
the first post-service year.


CONCLUSION OF LAW

Degenerative disc disease of the cervical spine was not 
incurred in or aggravated by active military service, nor may 
it be presumed to have been incurred in service.  38 U.S.C.A. 
§ 1110, 1131, 5103, 5103A, 5107(a) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The issue currently before the Board arose from a 
claim which was filed in September 2000.  The regulatory 
amendments became effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), which became effective on 
August 29, 2001.  In this case, the VCAA and its implementing 
regulations are accordingly generally applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2000) (Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims (Court) stated that, under the 
VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  

Considering both the decision of the Court in Pelegrini and 
the opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.

In a letter dated in February 2001, the RO informed the 
appellant of the VCAA and its potential effect upon his 
claim.  In addition, the appellant was advised, by virtue of 
a detailed June 2003 statement of the case (SOC) and a 
supplemental statement of the case (SSOC) issued in February 
2004, of the pertinent law and what the evidence must show in 
order to substantiate his claim.  He was also advised by a 
letter dated in September 2003 regarding the submission of 
additional evidence.  We therefore believe that appropriate 
notice has been given in this case.  The appellant responded 
to the RO's communications with additional evidence and 
argument, thus curing (or rendering harmless) any previous 
omissions.  Further, the claims file reflects that the June 
2003 SOC contained the new duty-to-assist regulation codified 
at 38 C.F.R. § 3.159.  See Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  The appellant claimed that 
when he first saw Dr. Y.H., he was asked about having a prior 
injury to his neck.  The appellant wrote that Dr. Y.H. had 
retired and he did not have a current address for him.  The 
RO then obtained Dr. Y.H.'s treatment records.  

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Pertinent legal criteria for service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service (or within a 
pertinent presumption period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  To show chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumption period) is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of war 
and an organic disease of the nervous system becomes manifest 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Service connection may also be granted if the evidence shows 
that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

The Court held in Savage that the "continuity of 
symptomatology" provision of 38 C.F.R. § 3.303(b) may 
obviate the need for medical evidence of a nexus between 
present disability and service.  See Savage, 10 Vet. App. at 
497.  The only proviso is that there be medical evidence on 
file demonstrating a relationship between the appellant's 
current disability and his post-service symptomatology, 
unless such a relationship is one as to which a lay person's 
observation is competent.

III.  Factual background

In the appellant's claim for disability compensation, 
received in September 2000, he claimed a cervical spine/neck 
condition with shooting pain to shoulders, arms, and hands 
with partial paralysis.  He asserted that the condition began 
in 1977, and that he received treatment for it from 1977 to 
1979.  

The veteran's service medical records (SMRs) show that in 
January 1974 he complained of back pain with slight 
tenderness.  In April 1974, he related having been in an 
automobile accident, and said he had low back pain.  When he 
was seen 24 hours later, he had no complaints, and X-rays of 
his lumbosacral spine were negative.  At an examination in 
November 1976, he denied having recurrent back pain.  
Clinical evaluation of his spine was normal at examinations 
in both November 1976 and November 1977.  

In July 1978 the appellant complained of pain in the 
posterior neck for six days.  He denied any trauma.  The 
clinical findings were noted as essentially negative except 
for mild cervical muscular spasm, which was assessed as 
myofascial strain.  In January 1979 he complained of 
recurrent cervical spine pain, with questioned etiology.  It 
was noted that he had been seen in July 1978 for the same 
complaints, which had been evaluated as muscle spasm and 
treated as such.  X-rays at that time were negative.  The 
assessment was questioned etiology of cervical pain.  

Further review of the SMRs discloses that, in March 1979, the 
veteran reported complaints related to his mid-lumbar spine.  
The observation was of a fibrous lesion at the level of the 
2nd and 3rd lumbar vertebrae (L2-L3), which felt like a cystic 
lesion in some ways.  At the discharge examination in April 
1979 the appellant reported recurrent back pain.  The 
examiner's comment was history of recurrent low back pain, 
injured while playing football in March 1979, and was not 
considered disqualifying.  Clinical evaluation of the 
veteran's spine was normal.  

With his claim he included private medical records from 
Kaiser Permanente (Kaiser) and the Straub Clinic and 
Hospital.  These records show that the veteran sought 
treatment for a work related injury while moving furniture 
that occurred in August 1998.  He was referred to Dr. Y.H. in 
October 1998 for a chief complaint of neck and arm pain.  His 
past medical history mentioned only regular childhood 
diseases.  Clinical findings were reported.  Dr. Y.H. 
reviewed a September 1998 MRI which showed cervical 
spondylitic changes with some disc herniation at the level of 
the 3rd and 4th cervical vertebrae (C3-4), and at C4-5 and C5-
6, worse at C4.  Plain films showed spondylitic changes.  Dr. 
Y.H. thought that the appellant probably had chronic disc 
degenerations which were aggravated by the recent injury.  He 
was referred for physical therapy.

The attending physician, Dr. E.S., signed a physician's 
report for a Workmen's Compensation claim in December 1998, 
indicating that the accident had occurred when the appellant 
slipped down some stairs trying to hold up a large piece of 
furniture to prevent it from falling on another worker.  Dr. 
E.S. indicated that this accident was the only cause of the 
appellant's disabling condition.

The veteran continued to have complaints of neck and arm 
pain, and weakness of the extremities.  Dr. Y.H. re-evaluated 
the appellant and recommended surgery.  He was seen for 
evaluation in January 1999 by Dr. M.W.N., who reviewed 
medical records from Dr. E.S., the Hawaiian Rehabilitation 
Services, WC-1 Employer's Report of Industrial Injury, and 
Dr. Y.H.  The appellant described the injury that occurred in 
August 1998, his symptoms, and the treatment he had received.  
He related that he had been very healthy, had been in the 
Marine Corps and was a military policeman (MP).  He had been 
working as a mover for about five years up to the timeof the 
accident.  The doctor's differential diagnoses were cervical 
spondylosis, spinal cord hyperintensity at C3-4 secondary to 
spinal stenosis, and anxiety.  

Additional evidence of record shows that the appellant 
underwent surgery on the cervical spine in February and June 
1999.  He continued to have pain symptoms, and was seen for 
evaluation by Dr. W.Y.K., initially in August 1999.  
Conservative management with physical therapy and addressing 
of the chronic pain issues was initiated.  


An evaluation by Dr. J.J.K.L. in February 2000 discussed the 
work-related neck injury sustained while carrying a heavy 
piece of furniture down some stairs.  Dr. J.J.K.L. indicated 
that the diagnoses of cervical myelopathy status post 
anterior cervical fusion (ACF) at C3-6; and residual 
dysphagia and neck pain were all caused by the accident in 
August 1998, and no apportionment was indicated. 

Private treatment records show that the appellant continued 
to receive treatment for complaints of neck pain.  When seen 
in May 2001 at Kaiser, he reported a past history of having 
fallen down a flight of stairs and injuring his neck while on 
active military duty.  The report contains clinical findings 
from an examination.  The assessment was suspect residuals of 
degenerative cervical spine and disk disease, status post C3-
6 instrumented fusion and subsequent removal of metallic 
implant.

With his notice of disagreement the appellant submitted 
additional medical evidence to the RO.  A statement dated in 
February 2001 for the Social Security Administration (SSA) 
from Dr. W.B.W. indicates treatment for an unrelated 
disorder, a discussion of the appellant's injury in August 
1998, and the treatment and symptoms since the injury and 
neck operations, as well as an opinion that the appellant was 
permanently disabled.  Also submitted was a Multiple 
Impairments Questionnaire completed by Dr. M.H., wherein she 
responded that, in her best medical opinion, the earliest 
date that the description of symptoms and limitations in the 
questionnaire had started was at the time of the injury in 
August 1998.  An accompanying statement described medical 
treatment of the appellant following the industrial accident 
in August 1998, after which he had suffered from chronic and 
severe neck pain.  

A favorable decision from SSA shows that the appellant was 
awarded disability benefits for his severe impairments of DDD 
of the cervical spine status post multiple surgeries, and 
chronic pain syndrome.  The decision contains a discussion of 
the evaluation of the evidence, which indicates that the 
appellant had a long history of severe neck and shoulder pain 
from injuries sustained while working.  The earliest evidence 
discussed was radiographic studies of the cervical spine in 
March 1998 that revealed degenerative disc disease, C4 
through C6, most marked at the C6-7 level, and possible 
spondylolysis of the right lamina at C2.  

VA outpatient treatment records show that in August 2001 the 
appellant sought to establish entitlement to VA medical care.  
He reported serving seven years with the Marine Corps and 
three years with the National Guard.  He reported having 
sustained a back injury during that time, and possibly a neck 
injury as well.  He reported that he had been an MP in the 
Marine Corps, and worked in Louisiana for seven years as a 
patrol sergeant.  He indicated that at the time of the injury 
he was working for a moving company and also owned his own 
carpet cleaning business, but with the accident he stopped.  
In August 2002 the appellant had complaints of increased neck 
pain, and reported that he originally hurt his neck in 
service and then later hurt it while working in the private 
sector.  

In March 2003 the appellant was seen in a VA Neurology clinic 
and related a history of incurring an injury around 1975 
while playing football while on active duty in the Marine 
Corps.  He said he had sharp pain at his neck into all four 
extremities and, after about two months, was much improved.  
He described a further injury in 1998 while lifting a very 
heavy piece of furniture, and said that, with this injury, 
his condition had worsened.  He related his treatment and 
described his current symptoms.  The VA neurologist's 
impression was that the appellant "likely had a central cord 
injury with the 1975 injury, perhaps worsened in the 1998 
incident without the arms being more involved and 
particularly the right arm with radiculopathy."  

IV.  Analysis

The veteran contends that service connection is warranted for 
degenerative disc disease of the cervical spine, on the basis 
that it is due to an injury suffered in service.  The 
appellant believes that his chronic pain in the upper part of 
his body and down his back to his left leg, all of which 
started back in 1978 during sports activities on base while 
he was a Marine.  He asserts that the pain he has now is like 
the pain he dealt with in service, when every once in a while 
his neck and back would hurt.  He also contends that in 
service he possibly suffered a neck injury at the same time 
he suffered a back injury while playing football.  The 
appellant has also claimed that, during qualifying on a rifle 
range sometime in 1978 or 1979, he suffered chronic back and 
neck pain so severe that he could barely walk, and was sent 
home after the third day of firing.  

As previously stated, for entitlement to service connection, 
there must be competent medical evidence of a nexus between 
the in-service findings and diagnoses, the post-service 
symptoms, and a current diagnosed disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The evidence of record clearly shows that the appellant has a 
currently diagnosed disability of DDD of the cervical spine, 
the disability at issue for which service connection is 
claimed.  Accordingly, the appellant has satisfied one of the 
three foregoing requisites to prevail on a claim of 
entitlement to service connection.  However, there is no 
evidence of such disorder in service or for many years 
thereafter, much less any evidence of an organic disease of 
the nervous system disabling to a compensable degree during 
the first post-service year (to the extent DDD might also 
include nerve damage, the Board has also considered the 
possibility of service connection on a presumptive basis).  
Furthermore, the competent medical evidence does not show any 
relationship of degenerative disc disease of the cervical 
spine to service on any basis.  Therefore, the appellant does 
not satisfy two of the three requirements to prevail in his 
claim.

The veteran has claimed that he injured his cervical spine in 
service; however, this is not supported by service medical 
documentation.  As discussed above, the SMRs show that, 
although the appellant had complaints of posterior neck pain 
in July 1978, contemporaneous X-rays were normal, and the 
diagnosis was myofascial strain.  At that time, he also 
denied any trauma.  He was seen again in January 1979, for 
cervical pain of questionable etiology.  The SMRs do not show 
any further complaints, findings, or diagnosis of a cervical 
spine disorder.

The appellant has also claimed that, when he injured his low 
back playing football, he might have suffered a neck injury 
at the same time.  As noted above, at the discharge 
examination in April 1979, the appellant reported a history 
of recurrent low back pain when injured playing football in 
March 1979.  There was no mention of complaints or symptoms 
related to his neck, and at the discharge examination the 
clinical evaluation of the spine was normal.  The service 
medical records do not show a chronic acquired DDD of the 
cervical spine.   

The first medical evidence of record subsequent to service 
indicative of a spinal disorder was in 1998, when the veteran 
sought treatment for a work related injury that occurred in 
August 1998.  Although he claimed that when he first saw 
Dr. Y.H., there was some question about a prior injury to his 
neck, the treatment records from Dr. Y.H. do not show a 
relationship between a claimed prior neck injury and the work 
related injury for which he sought treatment in October 1998.  
Although Dr. Y.H. thought that the appellant probably had 
chronic disc degenerations that were aggravated by the work 
related injury, this medical evidence does not link the 
chronic disc degeneration to service many years before.  

Other private medical records show continuing treatment for 
the work related back injury in 1998, and indicate that the 
cervical spine disorder was caused by the August 1998 
accident, after which he had chronic and severe neck pain.  
The history presented by the appellant when he first sought 
treatment was that he had been healthy prior to the accident 
and had been working at jobs involving physical exertion as a 
mover for about five years up to the accident, and in a 
carpet cleaning business.  

Although a record from Kaiser in May 2001 notes that the 
appellant reported having fallen down a flight of stairs 
injuring his neck while on active military duty, this version 
of a fall down stairs in service is not supported by the 
service medical records, and is outweighed by the reported 
history and documented work related accident when the 
appellant sought treatment shortly after the accident in 
August 1998, as shown in the record.  Thus, the post-service 
private medical evidence does not show DDD of the cervical 
spine which has been linked to service.  

Evidence of record does show an impression by a VA 
neurologist in March 2003 that the appellant likely had a 
central cord injury with a 1975 injury that was perhaps 
worsened in the 1998 incident.  This was based on the 
appellant's relating a history of incurring an injury around 
1975 while playing football in service that caused sharp pain 
at his neck into all four extremities, with improvement shown 
after about two months.  However, there is no support in the 
SMRs for a football injury in service in 1975 accompanied by 
a neck injury.  Furthermore, there is no indication that the 
VA neurologist reviewed the SMRs or the medical evidence of 
record relating to the work related accident in 1998.

The Court has determined that history which a veteran 
provides does not transform that history into medical 
evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
Thus, the probative value of the VA neurologist's statement 
is greatly reduced by the fact that it is not shown to have 
been based on a review of the claims file or other detailed 
medical history.  See Swann v. Brown, 5 Vet. App. 229, 233 
(1993); Black v. Brown, 5 Vet. App. 177, 180 (1993).  
Moreover, the speculative nature of the statement vitiates 
its value as a nexus opinion  See Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  Accordingly, the Board finds that this 
opinion is not competent medical evidence of a nexus between 
the appellant's current DDD of the cervical spine and active 
service. 

The Board has carefully considered the appellant's 
statements.  He is certainly competent, as a layman, to 
report that as to which he has personal knowledge.  See Layno 
v. Brown, 6 Vet. App. 465, 470 (1994).  He is not, however, 
competent to offer his medical opinion as to cause or 
etiology of the claimed disability, as there is no evidence 
of record that the appellant has specialized medical 
knowledge.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
("a layperson is generally not capable of opinion on matter 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The appellant's statements, no matter how sincerely 
made, are not competent medical evidence as to a causal 
relationship between his current DDD of the cervical spine 
and active service, or as to claimed continuity of 
symptomatology demonstrated after service.

Based upon careful review of the evidence of record, the 
Board concludes that the preponderance of the evidence is 
against a finding that the appellant's current DDD of the 
cervical spine began during service.  There is no evidence of 
an in-service diagnosis of such disease or within one year 
after discharge from service.  There is no competent medical 
evidence that the appellant currently has DDD of the cervical 
spine which has been linked to service or to a service-
connected disability.  No probative, competent medical 
evidence exists of a relationship between any current DDD of 
the cervical spine and any continuity of symptomatology 
asserted by the appellant.  See McManaway v. West, 13 Vet. 
App. 60, 66 (1999) (holding that, where there is assertion of 
continuity of symptomatology since service, medical evidence 
is required to establish "a nexus between the continuous 
symptomatology and the current claimed condition"), vacated 
on other grounds sub nom. McManaway v. Principi,14 Vet. App. 
275 (2001) (per curiam); Voerth v. West, 13 Vet. App. 117 
(1999); Savage v. Gober, 10 Vet. App. 488 (1997).

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt. However, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Accordingly, the claim for service 
connection must be denied.


ORDER

Entitlement to service connection for degenerative disc 
disease of the cervical spine is denied.



_________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



